Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1058

                          LINDA L. ELLISON,

                        Plaintiff, Appellant,

                                     v.

    DAVID BROCK, CHIEF JUSTICE, NEW HAMPSHIRE SUPREME COURT,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                              Before
                       Boudin, Chief Judge,
                 Selya and Lynch, Circuit Judges.



     Linda L. Ellison on brief pro se.
     Daniel J. Mullen, Associate Attorney General, on brief for
appellee.



                             June 21, 2004
           Per Curiam. The pro se plaintiff in this case asked the

district court to order the defendant Chief Justice of the New

Hampshire Supreme Court to vacate orders declining plaintiff's

appeal to that court.        As grounds for that relief, plaintiff

alleged that one of the other state Supreme Court justices (Justice

Broderick) who participated in the decision to decline her appeal

formerly represented the defendant University of New Hampshire in

other matters.      Plaintiff also asked the district court to award

damages against the Chief Justice because he allegedly "allowed"

Justice Broderick to participate in the case.

           The district court dismissed plaintiff's claims as barred

by the Rooker-Feldman doctrine1 and by absolute judicial immunity.

Having   reviewed    de   novo   the    district   court's   allowance   of

defendant's motion to dismiss, "keeping in mind that a complaint

may be dismissed for failure to state a claim "'only if it is clear

that no relief could be granted under any set of facts that could

be proved consistent with the allegations,'"             Pena-Borrero v.

Estremeda 365 F.3d 7, 11 (1st Cir. 2004) (citations omitted), we

affirm the dismissal on Rooker-Feldman grounds, without reaching

the judicial immunity ground also relied on by the district court.




     1
      Under that doctrine, articulated by the United States Supreme
Court in District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),
federal district courts lack appellate jurisdiction to review
state-court decisions.

                                       -2-
             After judgment, plaintiff moved for reconsideration of

the dismissal.    As grounds for that motion, in addition to arguing

that the court had erred in granting the motion to dismiss,

plaintiff claimed, for the first time, that the district court

judge, Judge McAuliffe, was disqualified from deciding the case.

In support of that claim, plaintiff alleged that Judge McAuliffe

had served as a trustee of the University of New Hampshire at the

time that the university decided to purchase the land that was the

subject of plaintiff's state-court homestead claim.           The district

court denied that motion.           We decline to vacate the district

court's judgment because any error in declining to recuse was

harmless.

Motion to Dismiss

             As the district court stated, "[T]o the extent plaintiff

seeks relief in the nature of a 'reversal' or 'vacation' of orders

entered in her state litigation by the New Hampshire Supreme Court,

[the district court was] without jurisdiction to consider her

claim."    See Hill v. Town of Conway, 193 F.3d 33, 40 (1st Cir. 1999)

(finding Rooker-Feldman doctrine applicable where the relief sought

"'would, if granted, effectively void the state court's judgment'"

(citation omitted)).     Here, the injunctive relief plaintiff sought

from   the   district   court–"to    vacate   all   orders   in    regard   to

[plaintiff's appeal] and issue new orders with only qualified

justices     participating   in   the   decision,"–"would,    if    granted,


                                     -3-
effectively void the state court's judgment."         That relief is

therefore clearly barred by Rooker-Feldman.

           For the same reasons, plaintiff's claim for damages is

also barred.   The premise of plaintiff's damage claim is that the

New Hampshire Supreme Court was incorrect in denying plaintiff's

various motions for relief from judgment based on the alleged

disqualification of Justice Broderick.      Therefore, the district

court "could not give the [plaintiff] the relief [she] seek[s]

without in effect reviewing and reversing the [New Hampshire]

court," Newman v. Indiana, 129 F.3d 937, 942 (7th Cir. 1997), which

Rooker-Feldman forbids.   Id.; see also Wilson v. Shumway, 264 F.3d

120, 121, 126 (1st Cir. 2001) (affirming dismissal of damages claims

under Rooker-Feldman).

Motion for Reconsideration Based on Judge McAuliffe's Alleged
Disqualification

           In support of her recusal request, plaintiff alleged

that: (1) in 1993, as a trustee of the University of New Hampshire,

Steven McAuliffe "spoke very much in favor" of acquiring certain

land known as Leawood Orchards "and encouraged the other trustee[s]

to do so," and (2) Leawood Orchards is the property that was the

subject of plaintiff's state-court homestead claim.     Some of these

allegations are supported] by minutes of a Board of Trustees'

meeting,   which   indicate   that   "Trustee   McAuliffe   asked   for

reconsideration of the proposal for UNH to acquire the Leawoods

Orchards property" and that Trustee McAuliffe spoke in favor of

                                 -4-
acquiring the property.              However, the record contains no evidence

as   to,      among   other     things,     whether    plaintiff       had    claimed     a

homestead interest in that property at that time, whether Trustee

McAuliffe was aware of any such interest when he spoke in favor of

acquiring the property or at any time thereafter, or whether Judge

McAuliffe       was   still     a    trustee   at   the    time   he   presided       over

plaintiff's case.

               We need not resolve this issue because, "[a]s in other

areas of the law, there is surely room for harmless error committed

by     busy    judges     who       inadvertently     overlook     a     disqualifying

circumstance."          Liljeberg v. Health Servs. Acquisition Corp., 486

U.S. 847, 862 (1987).               "Although § 455 defines the circumstances

that    mandate       disqualification         of   federal   judges,        it     neither

prescribes nor prohibits any particular remedy for a violation of

that duty."       Id.

               Here, even if we were to assume, without deciding, that

Judge McAuliffe should have recused himself, we would not vacate

the district court's judgment now. The purely legal questions that

Judge McAuliffe decided here called for no exercise of discretion

on his part and are subject to plenary review by this Court.                          In re

Sch.     Asbestos       Litig.,       977   F.2d    764,    787   (3rd       Cir.     1992)

(characterizing failure to recuse as "harmless error when a court

of appeals will later review a ruling on a plenary basis").                              As




                                            -5-
discussed above, our plenary review of Judge McAuliffe's denial of

plaintiff's motion to dismiss revealed no error.

          Under these circumstances, vacating the judgment and

remanding this case for reconsideration by another district court

judge would be unfair to the defendant and unduly burden the

district court without any benefit.   For those reasons, we decline

to vacate the district court judgement based        on plaintiff's

recusal claim.

          The grant of plaintiff's motion to dismiss and the denial

of her motion for reconsideration are affirmed.




                               -6-